PER CURIAM.
Under the uniform interstate tariff schedule, introduced in evidence in this case, the plaintiff was not entitled to charge and collect storage on outbound freight until it had actually been delivered to him for transportation, and held by him to complete a shipment, or for 'forwarding directions, as provided by paragraph “b” of rule 4 of the tariff schedule. From the facts proven or admitted in this case, it clearly appears that these beets, which were later shipped in intrastate traffic, were not delivered or intended to be delivered to the carrier as freight for transportation when they were piled upon the railroad’s right of way..
The carrier did not then accept these beets as freight, or issue any bill of lading or other receipt therefor. He did not exercise any care, control, or authority thereover, and could not have been held liable for their loss or damage. They were not piled upon the right of way at the point where they were later actually received by the carrier, but, on the contrary, were piled at such places that it was necessary to load them on a wagon and haul them to the place where they were received as freight by the carrier and loaded upon the carrier’s cars, at which time a bill of lading was issued. After they were received as freight by the plaintiff, they were not held by him to complete a shipment or for forwarding directions, but the ears in which they were loaded were, at the convenience of the carrier, attached to the local freight and moved in intrastate traffic to Findlay, Ohio. Moore Stave Co. v. Central Georgia Railroad Co., 51 Interst. Com. Com’n R., 170, 171.
Judgment affirmed.